                            Case 17-12481-KBO          Doc 775       Filed 12/17/19        Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

In re:                                                    )   Chapter 11
                                                          )
MAURICE SPORTING GOODS OF                                 )   Case No. 17-12481 (KBO)
DELAWARE, INC., et al.,1                                  )
                                                          )   Jointly Administered
                                 Debtors.                 )
                                                          )   Re: Docket No. 773

           NOTICE OF AMENDED2 AGENDA FOR HEARING SCHEDULED FOR
       DECEMBER 19, 2019 AT 3:00 P.M. (PREVAILING EASTERN TIME) BEFORE THE
          HONORABLE KAREN B. OWENS, U.S. BANKRUPTCY COURT JUDGE3,4



       THIS HEARING WILL BE HELD ON THE 5TH FLOOR, COURTROOM #5


  UNCONTESTED MATTER GOING FORWARD:

  1.            The Official Committee of Unsecured Creditors’ First Omnibus (Non-Substantive)
                Objection to Claims [D.I. 726; filed: 10/11/19]

                Response Deadline: October 25, 2019 at 4:00 p.m.

                Related Documents:

                A.          Certificate of Service [D.I. 728; filed: 10/14/19]

                B.          Certificate of No Objection [D.I. 741; filed: 10/31/19]

                C.          Certificate of Service [D.I. 744; filed 11/4/19]


  1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as
                follows: Maurice Sporting Goods of Delaware, Inc. (3399); OLDCO DOC, Inc. (f/k/a Danielson Outdoors
                Company, Inc.) (0840); South Bend Sporting Goods, Inc. (6658); Triple Crown Holdings, Inc. (1847); and
                OLDCO MA, Inc. (f/k/a Matzuo America, Inc.) (4950). The mailing address for the Debtors is c/o
                Development Specialists, Inc., 10 S. LaSalle Street, Suite 3300, Chicago, Illinois 60603.

  2
                All Amended Agenda items appear in bold.
  3
                The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
                Street, 5th Floor, Courtroom 5, Wilmington, Delaware 19801.
  4
                Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
                free by phone (866-582-6878) or by facsimile (866-533-2946).



  36337029.1   12/17/2019
                          Case 17-12481-KBO      Doc 775     Filed 12/17/19   Page 2 of 2



              D.          Notice of Submission of Proofs of Claim [D.I. 754; filed 11/14/19]

              Responses Received: None

              Status: This matter is going forward.


Dated: December 17, 2019                              SAUL EWING ARNSTEIN & LEHR LLP


                                               By:    /s/ Aaron S. Applebaum
                                                      Aaron S. Applebaum (DE Bar No. 5587)
                                                      1201 N. Market Street, Suite 2300
                                                      P.O. Box 1266
                                                      Wilmington, DE 19899
                                                      Telephone: (302) 421-6800
                                                      Fax: (302) 421-6813
                                                      aaron.applebaum@saul.com

                                                      Counsel to the Official Committee of Unsecured
                                                      Creditors of Maurice Sporting Goods of Delaware,
                                                      Inc., et al.




36337029.1   12/17/2019                                  2
